Citation Nr: 0741020	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  03-26 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for arteriosclerotic 
coronary artery disease, to include as secondary to service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to May 
1970.  Thereafter, he served with the National Guard.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The veteran testified before the 
undersigned at a travel Board hearing in November 2005.  The 
transcript is associated with the claims folder.

In August 2006 the Board issued a decision denying service 
connection for the claimed hypertension and arteriosclerotic 
coronary artery disease, to include as secondary to service-
connected diabetes mellitus.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2007 the Court issued an order 
granting the parties' Joint Motion for Remand (Joint Motion) 
to vacate the Board's decision and remand the case back to 
the Board for compliance with the Joint Motion.  

For reasons discussed below, this matter is REMANDED for 
further development.  VA will notify the appellant if further 
action is required.


REMAND

As outlined in the Joint Motion, the veteran underwent a VA 
examination in October 2003 and the examiner concluded that 
the veteran's hypertension and arteriosclerotic coronary 
artery disease were not related to his service-connected 
diabetes mellitus for the following reasons:  1) the 
veteran's hypertension occurred in early 2003, soon after the 
development of diabetes in 2000, so it was unlikely that the 
veteran's hypertension was due to his diabetes, and 2) the 
veteran suffered a myocardial infarction in 1992, 
approximately eight years prior to his initial diabetes 
diagnosis in 2000 so it was unlikely that his 
arteriosclerotic coronary artery disease (CAD) was due to his 
diabetes.

The Joint Motion noted that "the Board did not address 
whether Appellant's service-connected diabetes mellitus 
aggravates his current hypertension and pre-existing CAD."  
(Joint Motion at 3) (emphasis added).  The Joint Motion 
requested that the Board "address whether Appellant's 
service-connected diabetes aggravates his non-service 
connected hypertension and/or CAD, and if so, whether that 
aggravation causes him additional disability."  It was noted 
that the Board should consider whether there is sufficient 
evidence to decide this issue and if an examination and 
opinion is needed.  

The law provides that any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310(b).  However, VA will not concede that a 
non-service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).  See Allen v. Brown, 7 
Vet. App. 439 (1995).  
  
The Board has carefully reviewed the record, but finds no 
medical evidence relevant to the question of aggravation.  As 
such, the Board finds that there is insufficient evidence to 
decide whether the veteran's service-connected diabetes has 
aggravated his non-service connected hypertension and/or CAD.  
Consequently, a remand is required to schedule the veteran 
for a VA examination to obtain current findings pertaining to 
his disabilities and to obtain a medical opinion as to 
whether the veteran's service-connected diabetes aggravated 
his non-service connected hypertension and/or CAD, and if so, 
whether that aggravation causes the veteran additional 
disability.

Accordingly, the case is REMANDED for the following 
action:

1.  Please schedule the veteran for a VA 
examination to determine whether the 
veteran's current hypertension and/or 
arteriosclerotic coronary artery disease 
have been aggravated by his service-
connected diabetes mellitus.  
Specifically, the examiner should provide 
an opinion as to:  1) whether it is at 
least as likely as not (50 percent or 
greater) that the veteran's service-
connected diabetes aggravates his current 
hypertension and/or arteriosclerotic 
coronary artery disease; and, if so, 2) 
whether any such aggravation causes the 
veteran additional disability with 
respect to his hypertension and 
arteriosclerotic coronary artery disease; 
and, if so, 3) to what degree has the 
veteran's service-connected diabetes 
mellitus aggravated his current 
hypertension and/or arteriosclerotic 
coronary artery disease.  The claims 
folder must be made available to the 
examiner for review.  The examiner's 
attention is specifically directed to the 
October 2003 VA examination report.  The 
examiner is requested to provide an 
explanation as to all medical conclusions 
rendered, which is supported by 
references to evidence in the file and 
clinical findings.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
appellant's claims in light of 38 C.F.R. 
§ 3.310(b) and Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefit sought 
continues to be denied, the RO should 
issue a supplemental statement of the 
case (SSOC). Thereafter, if appropriate, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

